  Exhibit 10.1


 
FIRST AMENDMENT TO THE
AMENDED AND RESTATED
HEISKELL PURCHASING AGREEMENT
 
THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED HEISKELL PURCHASING AGREEMENT
(this “Amendment”) is made on this 13th day of May, 2020 (the “Effective Date”)
by and between J.D. Heiskell Holdings, LLC, a California limited liability
company doing business as J.D. Heiskell & Co. (“Heiskell”) and Aemetis Advanced
Fuel Keyes, Inc. (formerly known as AE Advance Fuel Keyes, Inc.), a Delaware
corporation (“Aemetis Keyes”), Heiskell and Aemetis Keyes collectively referred
to as the “Parties”.
 
RECITALS
 
A.
The Parties entered into a certain Amended and Restated Heiskell Purchasing
Agreement on or about May 16, 2013 (the “Agreement” covering, among other
things, the marketing of animal feed, including WDGS, CDS/Syrup and Corn Oil (as
defined in the Agreement).
 
B.
The Parties wish to amend the Agreement, in part, to remove Heiskell’s
obligation to purchase and market ethanol produced at the Plant.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1.
Definitions and Interpretations. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.
 
2.
Amendment to the Third Recital. As of the end of the business day on the
Effective Date, the third recital of the Agreement is hereby amended by deleting
the provision in its entirety and replacing it with the following:
 
WHEREAS, the parties desire to enter into and execute this Agreement for the
purpose of setting forth agreed upon terms and conditions for the marketing of
WDGs, CDS/Syrup, and Corn Oil production from the Plant.
 
3.
Amendment of Section 1. As of the end of the business day on the Effective Date,
Section 1 is hereby amended by deleting Section 1 in its entirety and replacing
it with the following:
 
1.
First Purchasing Rights. AEMETIS KEYES gives HEISKELL exclusive rights to
purchase WDGS, CDS/Syrup and Corn Oil.
 
4.
Deletion of Section 2 B. As of the end of the business day on the Effective
Date, Section 2 B. is hereby deleted from the Agreement.
 
 
1

 
 
5.
Amendment to Section 2 C. As of the end of the business day on the Effective
Date, Section 2 C is hereby amended by deleting Section 2 C in its entirety and
replacing it with the following:
 
B.
Marketing of WDGS, CDS/Syrup and Corn Oil. HEISKELL shall use its best efforts
to market and sell all WDGS, CDS/Syrup and Corn Oil production from the Plant in
an economical manner and so as to allow AEMETIS KEYES to clear WDGS, CDS/Syrup
and Corn Oil storage. All sales made by HEISKELL to GILBERT (defined below)
shall be on HEISKELL contracts, with HEISKELL responsible for invoicing and
credit management. HEISKELL agrees that A.L. Gilbert ("GILBERT") will be the
primary customer and exclusive marketer for the WDGS. AEMETIS Keyes may direct
HEISKELL to sell all of the WDGS to GILBERT. As to any WDGS, CDS/Syrup and Corn
Oil not directed to GILBERT by AEMETIS KEYES, HEISKELL may also sell WDGS,
CDS/Syrup and Corn Oil to any customer that meets HEISKELL's credit and delivery
requirements. HEISKELL agrees to permit AEMETIS KEYES to enter into contracts on
behalf of HEISKEL with GILBERT or any other customer, with prior consent from
HEISKELL, for the purchase and sale of WDGS, CDS/Syrup, and Corn Oil.
 
6.
Amendment of Section 2 D. As of the end of the business day on the Effective
Date, Section 2 D. is hereby amended by deleting Section 2 D. in its entirety
and replacing it with the following:
 
C. Scheduling and Distribution. AEMETIS KEYES will be responsible for scheduling
shipments of all of AEMETIS KEYES’S WDGS, CDS/Syrup and Corn Oil, marketed by
HEISKELL. At the discretion of HEISKELL and the consent of AEMETIS KEYES,
HEISKELL may allow customers or other marketers to utilize their own trucks to
pick up WDGS, CDS/Syrup and Corn Oil FOB the Plant. AEMETIS KEYES shall be
responsible for loading and weighing all WDGS, CDS/Syrup and Corn Oil.
 
7.
Amendment to Section 2 E. As of the end of the business day on the Effective
Date, Section 2 E. is hereby amended by deleting Section 2 E. in its entirety
and replacing it with the following:
 
D. Freight. Except when an approved customer or other marketer provides its own
trucks, HEISKELL will arrange transportation for all WDGS, CDS/Syrup and Corn
Oil.
 
8.
Amendment to Section 2 F. As of the end of the business day on the Effective
Date, Section 2 F. is hereby amended by deleting Section 2 F. in its entirety
and replacing it with the following:
 
E. Customer Creditworthiness. HEISKELL will consult with AEMETIS KEYES before
making forward contracts of WDGS, CDS/Syrup or Corn Oil sales for delivery terms
greater than one (1) week.
 
 
2

 
 
9.
Amendment to Section 2 G. As of the end of the business day on the Effective
Date, Section 2 G. is hereby amended by deleting Section 2 G. in its entirety
and replacing it with the following:
 
F. Title To and Risk of Loss. Title to and risk of loss of WDGS, CDS/Syrup and
Corn Oil shall pass from AEMETIS KEYES to HEISKELL (i) upon loading of the truck
in the case of WDGS, CDS/Syrup and Corn Oil.
 
10.
Amendment to Section 2 H. As of the end of the business day on the Effective
Date, Section 2 H. is hereby amended by deleting Section 2 H. in its entirety
and replacing it with the following:
 
G. Forward Contracts. HEISKELL is hereby authorized to enter into forward
contracts (“Forward Contracts”) regarding delivery of WDGS, CDS/Syrup and Corn
Oil to be acquired hereunder. AEMETIS KEYES shall be liable to HEISKELL for
losses incurred in connection with early termination of such Forward Contracts
as a result of AEMETIS KEYES’ default under this Agreement or Related
Agreements. Additionally, HEISKELL shall be permitted to request from AEMETIS
KEYES, and AEMETIS KEYES will not unreasonably deny the request, for funds to
cover margins of the Forward Contracts. HEISKELL shall be permitted to retain
such funds until the completion of the Forward Contracts.
 
 
11.
Amendment to Section 3. As of the end of business day on the Effective Date,
Section 3 is hereby amended by replacing any reference to Wednesday to Friday.
 
12.
Amendment to Section 4. As of the end of the business day on the Effective Date,
Section 4 is hereby amended by deleting Section 4 in its entirety and replacing
it with the following:
 
4. Payment. HEISKELL shall make payment to AEMETIS KEYES for all WDGS, CDS/Syrup
and Corn Oil produced by the AEMETIS KEYES plant pursuant to this Agreement on a
daily basis. HEISKELL and AEMETIS KEYES each will have obligations to the other
resulting from (i) the sale of corn by HEISKELL to AEMETIS KEYES and the
handling services of HEISKELL and other obligations of AEMETIS KEYES under the
Corn Procurement and Working Capital Agreement, dated as of the date hereof (the
“Corn Procurement Agreement”), between AEMETIS KEYES and HEISKELL, and
(ii) payment obligations under this Agreement, including without limitation
obligations related to the purchase of WDGS, CDS/Syrup and Corn Oil (as defined
herein), handling and marketing services, performance guarantees from customers
and the provision of consulting services. The parties agree that, subject to the
Credit Limit set forth in Section 3.02 of the Corn Procurement Agreement, all
such amounts shall be subject to daily net settlement procedures whereby all
amounts owing under such contracts from one party to the other will be
calculated and the party with a negative balance based on such settlement
calculation will pay the net settlement amount due to the other party in
immediately available funds on the next business day by, provided such net
settlement amount is greater than $10,000. Amounts less than $10,000 will be
retained as a payable for calculating the net settlement amount on the next
business day. AEMETIS KEYES shall be responsible for calculating the net
settlement amount for each business day and forwarding a copy of the net
settlement statement to HEISKELL no later than 11:00 a.m. (Central time)
electronically at the HEISKELL notice address shown in this Agreement. If
HEISKELL does not object to the net settlement statement within three
(3) business days, such net settlement statement will be deemed conclusive
between the parties absent manifest error.
 
 
 
3

 
 
13.
Amendment to Section 5. As of the end of the business day on the Effective Date,
Section 5 is hereby amended by deleting Section 5 in its entirety and replacing
it with the following:
 
Section 5. Pursuant to Section 5, HEISKELL shall be entitled to offset the
amount due to HEISKELL for Corn (as defined in the Corn Procurement Agreement)
against any amount due to AEMETIS KEYES for WDGS, CDS/Syrup or Corn Oil acquired
by HEISKELL.
 
14.
Amendment to Section 9 A. As of the end of the business day on the Effective
Date, Section 9 A is hereby amended by deleting the reference to “Initial
Contract Year” and replacing it with “Initial Term”.
 
15.
Addition of Section 9 F. As of the end of the business day on the Effective
Date, Section 9 F. is hereby added to the Agreement as follows:
 
F. Shut off Following Termination as a Result of a Default. If this or any
related agreement is terminated as a result of default, HEISKELL shall be
permitted to enter the property of AEMETIS KEYES to prevent the movement or
utilization of any of its Collateral (as defined in the Security Agreement which
includes, but is not limited to, all products derived from the processing of
Corn at the Plant) including, but not limited to, all products derived from the
processing of Corn at the Plant (as defined in the Security Agreement) and the
proceeds thereof.
 
16.
Amendment to Section 9 B. As of the end of the business day on the Effective
Date, Section 9 B is hereby amended by deleting Section 9B in its entirety and
replacing it with the following:
 
B. Termination for Convenience by AEMETIS KEYES. In addition to its right of
termination of HEISKELL's services as marketer for the WDGS, CDS/Syrup and Corn
Oil under Section 3 hereof, AEMETIS KEYES has the right to terminate this
Agreement for convenience at any time by providing 30 days written notice to
HEISKELL by registered mail.
 
 
17.
Amendment to Section 9 C. As of the end of the business day on the Effective
Date, Section 9 C is hereby amended by deleting Section 9 C in its entirety and
replacing it with the following:
 
C.
Termination at the end of the Initial Term. Either party has the right to
terminate this Agreement for convenience at the end of the Initial Term and any
Renewal Term by giving written notice by registered mail to the other party of
such termination as follows:
 
(1) Notice of termination to be effective at the conclusion of the Initial Term
shall be given 30 days prior to the expiration of the Initial Term;
 

 
4

 
 
(2)  Notice of termination to be effective at the conclusion of a Renewal Term
shall be given 30 days prior to the expiration of a Renewal Term.
 
18.
Addition of Section 9 G. As of the end of the business day on the Effective
Date, Section 9 of the Agreement is hereby amended by adding a new section,
Section 9 G, to Section 9 of the Agreement as follows:
 
G. Costs Following Termination. Notwithstanding any other provisions contained
in this Agreement, should AEMETIS KEYES terminate this Agreement pursuant to the
provisions contained in Sections 9 B and 9 C above, AEMETIS KEYES shall be
liable to HEISKELL for any open contracts entered into between HEISKELL and
AEMETIS KEYES to satisfy its obligations under this Agreement, including but not
limited to, the cancellation of any open forward contracts entered into prior to
the termination.
 
19.
Amendment of Section 14. As of the end of the business day on the Effective
Date, Section 14 is hereby amended by adding the following at the end of the
Section: “Notwithstanding the foregoing, the invocation of a force majeure shall
not excuse any party from the payment or obligations under this Agreement.”
 
20.
Amendment to Heiskell Notification Section. As of the end of the business day on
the Effective Date, all notices for Heiskell shall be sent to the following
address:
 
17220 Wright St., Suite 200
Omaha, NE 68130
Telephone: 402-289-5700 
Facsimile: 402-289-6774
E-mail: JDHLegal@Heiskell.com 
Attention: Legal Department
 
21.
Deletion of Exhibit A. As of the end of the business day on the Effective Date,
Exhibit A is hereby deleted from the Agreement.
 
22.
General Representations and Warranties of Parties. Each party hereby represents
and warrants the following as of the date hereof:
 
a.
Organization and Existence. It has been duly organized, is validly existing and
is in good standing under the laws of its state of formation.
 
b.
Power of Authority. It has the power and authority to execute, deliver and
perform its obligations under this Amendment and has taken all action necessary
to authorize it to execute and deliver this Amendment and perform its
obligations hereunder.
 
 
5

 
 
c.
Binding Effect. This Amendment, when executed and delivered, will constitute the
valid and binding obligations of such party, enforceable against such party in
accordance with its terms, except as the enforceability thereof may be limited
by (i) bankruptcy, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (ii) general equitable
principles regardless of whether the issue of enforceability is considered in a
proceeding in equity or at law.
 
23.
Miscellaneous Provisions
 
a.
Affirmation of Agreement. On and after the Effective Date hereof, each reference
in the Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended hereby. Except as specifically amended hereby, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.
 
b.
Headings. The headings of the sections of this Amendment are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.
 
c.
Governing Law. This Amendment is and shall be governed by, and shall be
construed and interpreted in accordance with LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.
 
d.
Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. To evidence its execution of an original
counterpart of this Amendment, a party may deliver via facsimile or pdf
transmission a copy of its original executed counterpart signature page to the
other party, and such transmission shall constitute delivery of an original,
executed copy of this Amendment to the receiving party for purposes of
determining execution and effectiveness of this Amendment. Notwithstanding the
foregoing, any party delivering such counterpart signature by facsimile or pdf
transmission agrees to provide an original executed signature page to the
receiving party by express delivery promptly upon request thereof.
 
 
6

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the Effective Date.
 
 
 
J.D. HEISKELL HOLDINGS, LLC
 
By: /s/ Aaron J. Reid
 
Name: Aaron J. Reid
 
Title: Chief Operating Officer/SVP
 
 
AEMETIS ADVANCED FUEL KEYES, INC.
 
By: /s/ Eric McAfee
 
Name: Eric McAfee
 
Title: Chief Executive Officer

 

 

 
7
